UNITED STATES COURT OF APPEALS
                  FIFTH CIRCUIT

                  ____________

                  No. 97-31127
                  ____________


CURTIS LAURENTS, ET AL

                     Plaintiffs

CURTIS LAURENTS; MICKEY SULLIVAN; RICHARD
LANDRENEAU; RICHARD PERRY; JOHN ACKERS; JOHN
CHADDICK; RONALD QUARLES; L T BARROW; R J
RICHARDS; M A TAYLOR; R G MARCANTEL; D J
VICTORIAN; R C SCHEXNEIDER; L BELLARD; G W
BURCH; A V ARDOIN; W D JOHNSON; J R MCCOY; F
GUIDRY; M K MILLER; H R LOFASO; C D LAFARGUE;
J M LABOVE; R R CHALINE; A D HARTSTINE; M
FONTENOT; C J HARRIS; E BODIN; W H BRUNKHARDT;
T M CHAPMAN; E FAUL; M TRAHAN; D RICHARDSON; J
R SMITH; C T MOORE; J L SMITH; R C WILLIAMSON;
E BERRY; K W HEBERT; D L FRYE; W P MCCREADY; F
R ANTOINE; C RECHY; J S GUILLORY; J JOSEPH; B
D PHILLIPS; J R COLEMAN; J ENGEL; ERNEST
WILEY; CARLTON BOUDREAUX; RICK DAVIS; IDA
REED; LAKE CHARLES METAL TRADES COUNCIL, on
behalf of Members Employed by Arcadian


                     Plaintiffs-Appellees,

versus


ARCADIAN   CORPORATION;   ERNEST   ELSBURY;   DANA
BAHAM


                     Defendants - Appellants.


                  ____________

                  No. 97-31147
                  ____________
MICKEY SULLIVAN; ET AL

                     Plaintiffs

MICKEY SULLIVAN; CURTIS LAURENTS; RICHARD
LANDRENEAU; JOHN R AKERS; CARL BOUDREAUX;
MICHAEL TRAHAN; E FAUL; RICHARD PERRY; JOHN
CHADDICK; RONALD QUARLES; L T BARROW; R J
RICHARDS; M A TAYLOR; R G MARCANTEL; WILLIAM J
BRUNKHARDT; D J VICTORIAN; R C SCHEXNEIDER; L
BELLARD; G W BURCH; A V ARDOIN; W D JOHNSON; J
R MCCOY; F GUIDRY; M K MILLER; H R LOFASO; C D
LAFARGUE; J M LABOVE; R R CHALINE; A D
HARTSTINE; M FONTENOT; C J HARRIS; E BODIN; W
H BRUNKHARDT; T M CHAPMAN; D RICHARDSON; J R
SMITH; C T MOORE; J L SMITH; R C WILLIAMSON; E
BERRY; K W HEBERT; D L FRYE; W P MCCREADY; F R
ANTOINE; C RECHY; J S GUILLORY; J JOSEPH;
MILTON L TAYLOR; B D PHILLIPS; J R COLEMAN; J
ENGEL; ERNEST WILEY; RICK DAVIS; IDA REED;
LAKE CHARLES METAL TRADES COUNCIL, on behalf
of Members Employed by Arcadian; DAVID A BAHAM


                     Plaintiffs-Appellees,

versus


ARCADIAN   CORPORATION;   ERNEST   ELSBURY;   DANA
BAHAM


                     Defendants - Appellants.



                 ____________

                 No. 97-31166
                 ____________


MICKEY SULLIVAN, ET AL

                     Plaintiffs

MICKEY SULLIVAN; CURTIS LAURENTS; RICHARD
LANDRENEAU; RICHARD PERRY; JOHN ACKERS; JOHN

                      -2-
          CHADDICK; RONALD QUARLES; L T BARROW; R J
          RICHARDS; M A TAYLOR; R G MARCANTEL; D J
          VICTORIAN;   WILLIAM   J   BRUNKHARDT;   R   C
          SCHEXNEIDER; L BELLARD; G W BURCH; A V ARDOIN;
          W D JOHNSON; J R MCCOY; F GUIDRY; M K MILLER;
          H R LOFASO; C D LAFARGUE; J M LABOVE; R R
          CHALINE; A D HARTSTINE; M FONTENOT; C J
          HARRIS; E BODIN; W H BRUNKHARDT; T M CHAPMAN;
          D RICHARDSON; J R SMITH; C T MOORE; J L SMITH;
          R C WILLIAMSON; E BERRY; K W HEBERT; D L FRYE;
          W P MCCREADY; F R ANTOINE; C RECHY; J S
          GUILLORY; J JOSEPH; MILTON L TAYLOR; B D
          PHILLIPS; J R COLEMAN; J ENGEL; ERNEST WILEY;
          CARLTON BOUDREAUX; RICK DAVIS; IDA REED; DAVID
          A BAHAM; LAKE CHARLES METAL TRADES COUNCIL, on
          behalf of Members Employed by Arcadian;
          MICHAEL TRAHAN; E FAUL


                               Plaintiffs-Appellees,

          versus


          ARCADIAN   CORPORATION;   ERNEST   ELSBURY;   DANA
          BAHAM


                               Defendants - Appellants.



          Appeals from the United States District Court
              For the Western District of Louisiana
                           (93-CV-1475)

                          August 11, 1998

Before DAVIS, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                -3-
      Arcadian     Corporation       and     its    officers    (collectively,

“Arcadian”) appeal the district court’s order remanding several

unspecified state law claims to state court.1                  We reverse and

render judgment in favor of Arcadian, dismissing the plaintiffs

claims    as   preempted    by    section    301   of   the   Labor   Management

Relations Act (“LMRA”).          See 29 U.S.C. § 185(a).

                                       I.

      This appeal arises out of three companion cases brought by the

Lake Charles Metal Trades Council (“the Union”) and fifty-five

employees of Arcadian (“the employees”) based on the explosion and

subsequent closing of Arcadian’s Lake Charles plant following a

reactor failure.2        In their amended petitions, the employees and

the   Union    alleged    numerous   state    and    federal    claims   against

Arcadian.3     The district court ultimately dismissed all of the

federal claims, and the employees do not challenge that dismissal


      1
          The plaintiffs contend that they have set forth the
following state law claims: (1) strict liability for custody of the
defective reactor; (2) absolute     liability for engaging in an
ultrahazardous activity; (3) punitive damages for the reckless
handling of a toxic substance; (4) intentional infliction of
emotional distress; and (5) an intentional tort.           Although
plaintiffs also brought an unfair trade practices claim, counsel
for plaintiffs abandoned this claim at oral argument. The district
court did not specify which of these claims it was remanding to
state court.
      2
          Counsel for plaintiffs conceded at oral argument that the
Union must be dismissed as a plaintiff.
      3
          There were also several personal injury class-action
suits brought against Arcadian as a result of the explosion.
Notably, none of these employees joined the personal injury suits.

                                       -4-
here.   Without specifically identifying the remaining claims, the

court then ordered that “the plaintiffs’ remaining state law claims

be remanded to state court.”

                                   II.

      On appeal, Arcadian argues that the district court erred in

failing to dismiss the state-law claims as preempted by section 301

of the LMRA.     We agree.

      We have explained that “[a] state tort claim is preempted by

section 301 if ‘evaluation of the tort claim is inextricably

intertwined with consideration of the terms of the labor contract.”

Baker v. Farmers Elec. Co-Op, Inc., 34 F.3d 274, 279 (5th Cir.

1994) (quoting Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 212,

105 S. Ct. 1904, 1912, 85 L. Ed. 2d 206 (1985)).                    Here, the

plaintiffs have not alleged any physical or serious emotional

injuries.   Instead, the employees’ claims stem from the closing of

the plant and their subsequent loss of employment.           These injuries

relate directly to the collective bargaining agreement (“CBA”) and

the   parties’   employment   contracts.     Thus,      we   hold   that   the

employees’ state law claims are “inextricably intertwined” with the

terms of the parties’ collective bargaining agreement. See IBEW v.

Hechler, 481 U.S. 851, 107 S. Ct. 2161, 95 L. Ed. 2d 791 (1987);

Baker, 34 F.3d at 279.       The plaintiffs conceded as much in their

response    to   an   interrogatory,   stating   that    “[w]hen     Arcadian

knowingly, willingly and intentionally allowed the reactor to


                                   -5-
explode,      it    verified    their    intent   to   breach    the    collective

bargaining agreement with the Lake Charles Metal Trades Council.”

Accordingly, the plaintiffs’ claims are preempted by section 301 of

the LMRA and they should have been dismissed rather than remanded

by the district court.

     The plaintiffs, however, assert that at least five employees

have claims that are not preempted by section 301 because these

employees have suffered physical or emotional injuries. In support

of this contention, the plaintiffs note that they responded to

Arcadian’s motion for summary judgment by producing evidence that

one employee))Dennis Smith))suffered physical injuries from the

explosion,         and   that   four   employees))Cleveland      Harris,    Mickey

Sullivan, Freddy Guidry, and Edward Faul))suffered pre-explosion

anxiety and distress based on their knowledge of the leak and fear

that the plant would explode.

     Although the plaintiffs assert that Dennis Smith’s claim for

an intentional tort and the remaining four plaintiffs’ claims for

the intentional infliction of emotional distress are not preempted,

they have failed to plead sufficiently these two intentional tort

claims   in    their      petitions.    With   respect   to     the    plaintiffs’

purported pleading of an intentional tort claim for physical

injuries, we note that the plaintiffs’ petitions, although not

models of clarity, set forth identifiable claims in separate

paragraphs.          Significantly, no paragraph within the petitions

references an intentional tort that caused physical injuries. More

                                         -6-
importantly for the purposes of notice pleading under Federal Rule

of Civil Procedure 8, nowhere in the petitions do the plaintiffs

claim that they suffered physical injuries.    To the contrary, the

petitions refer only to emotional damages and injuries flowing from

the plant’s closing.    This is consistent with the fact that there

was a separate state court tort action to recover traditional tort

damages flowing from the explosion and the fact that the plaintiffs

first contended that they had pleaded claims for an intentional

tort leading to physical injuries in response to Arcadian’s motion

for summary judgment.   Thus, Dennis Smith’s intentional tort claim

for his physical injuries was not before the district court.

     The intentional infliction of emotional distress claims made

by Cleveland Harris, Mickey Sullivan, Freddy Guidry, or Edward Faul

in response to Arcadian’s motion for summary judgment are also not

set forth in the petitions. In Paragraph 26, which is one of the

two paragraphs in the petitions discussing emotional distress, the

plaintiffs allege that this distress flowed from Arcadian’s OSHA

violation, rather than the continuing operation of the reactor in

the face of a known leak.   Likewise, in the first half of Paragraph

27, which is the other paragraph in the petitions referencing

emotional distress damages, the plaintiffs claim that this distress

was caused, not by Arcadian, but by defendants Elsbury and Baham’s

“tortious interference” with the CBA.       This claim is clearly

preempted.

     In the second half of Paragraph 27, the plaintiffs raise an

                                 -7-
additional blunderbuss claim against Elsbury and Baham, but fail to

aver specifically that they suffered any emotional distress as a

result of the failure of these two defendants “to stop production

when it was known that the reactor was leaking.”               Instead, the

plaintiffs claim that Elsbury and Baham are liable for “all damages

as set forth herein.”     Because we have construed the plaintiffs’

petitions as seeking damages from Arcadian for economic losses

flowing from the closing of the plant, this blanket reference to

“all damages” suggests that the plaintiffs are also seeking to

recover     their   economic   damages    from   these   two     individual

defendants.    This interpretation of the petitions is bolstered by

the fact that the wrongful conduct attributed to Elsbury and Baham

in Paragraph 27 is alleged to have “led to the explosion at the

Arcadian plant,” which of course led to the closing of the plant

and the economic injuries for which the plaintiffs are seeking

redress.    Thus, the intentional infliction of emotional distress

claims of these four plaintiffs were also not before the district

court.

     In conclusion, our review of the petitions indicates that

there were no non-preempted state-law claims for the district court

to remand to state court.      Accordingly, each suit should have been

dismissed in its entirety and we may render judgment in favor of

Arcadian.

                                   III.

     For the foregoing reasons, we REVERSE the district court’s

                                   -8-
decision to remand the plaintiffs’ state-law claims to state court

and RENDER judgment in favor of Arcadian.




                               -9-
EMILIO M. GARZA, Circuit Judge, concurring in part and dissenting

in part:

     While I agree that the state law claims of fifty of the

plaintiffs are preempted by section 301 of the Labor Management

Relations Act, see 29 U.S.C. § 185(a), I would reach a different

result for the five plaintiffs who have presented some evidence of

physical or severe emotional injury related to the explosion))the

intentional   tort   claim   by   plaintiff   Dennis   Smith,   and   the

intentional infliction of emotional distress claims by plaintiffs

Cleveland Harris, Mickey Sullivan, Freddy Guidry, and Edward Faul.

Contrary to the plaintiffs’ assertions, however, these five claims

have been pled against only the individual defendants, Ernest

Elsbury and Dana Baham.       Accordingly, I would remand the five

plaintiffs’ tort claims against the individual defendants for a

determination by the district court as to whether such claims are

precluded by the related class action personal injury suits.




                                  -10-